Title: To Thomas Jefferson from George Washington McElroy, 26 March 1802
From: McElroy, George Washington
To: Jefferson, Thomas


            Sir
              Philada. 26 Mar: 1802
            Being informed that your Excellency has been pleased to grant my solicited commission of Consul for the Canary Islands, and that your Excellency Condescended personally to have my petition complyed with in a manner which I do not merit, nor could have expected; beg leave to offer you the homage of my warmest acknowledgements and assurances of my great respect.
            My Father who is now fast approaching the silent grave, and must soon pay the debt of nature, demands me to assure your excellency that the firm attachment wch. he has always entertained for you, goes with him unimpaired.
            I have the honor to be your Excellencys Obliged Obdt. huml Sevt.
            Geo: Washn. Mcelroy.
          